     Case 4:18-cr-00575 Document 158 Filed on 08/14/19 in TXSD Page 1 of 17



                       UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


 UNITED STATES OF AMERICA                        §
                                                 §
                 v.                              §          NO. 4:18-CR-575 (HUGHES)
                                                 §
 JACK STEPHEN PURSLEY,                           §
  AKA STEVE PURSLEY                              §


          United States’ Amended Notice of Objections to Pursley’s Trial Exhibits

       On July 18, 2019, counsel for Pursley provided the government with the defendant’s

amended exhibit list, which identified 115 new exhibits that Pursley wants to offer into evidence

at trial. The government provided Pursley with a copy of its objections to those exhibits on July

26, 2019, and the parties conferred on August 12, 2019 regarding their respective exhibits. During

their call, the parties agreed to continue to try to reach stipulations with respect to authenticity and

admissibility wherever they could.

       The next day, on August 13, 2019 (and only a week prior to the motion’s hearing), counsel

for Pursley provided the government with a second amended exhibit list, adding almost 1000 pages

of new exhibits to Pursley’s exhibit list. Many of these documents were never previously produced

to the United States in compliance with Mr. Pursley’s reciprocal discovery obligations.

       Pursuant to Local Criminal Rule 55.2(B), the United States submits this amended notice of

the government’s objections to various exhibits that Pursley intends to offer into evidence at trial.

In compliance with the local rule, the United States has appended copies of the disputed exhibits
    Case 4:18-cr-00575 Document 158 Filed on 08/14/19 in TXSD Page 2 of 17



to this notice.1 The government has also appended a chart of its objections to Pursley’s exhibits

for the Court’s and the parties’ convenience.

       Many of Pursley’s exhibits are inadmissible hearsay.

       Since the parties June 2019 pretrial conference, Pursley has added one hundred and nine

exhibits to his exhibit list that were never previously produced to the grand jury in response to the

subpoenas issued to his law firm or produced to the United States in compliance with Pursley’s

reciprocal discovery obligations under Fed. R. Crim. P. 16(b)(1)(A). Pursley has not explained

where he obtained these documents, and they do not appear to be eligible for certification as

records of a regularly conducted activity pursuant to Fed. R. Evid. 803(6).

       Apart from these concerns, the United States objects to defense exhibits 8, 51, 59, 80 – 83,

85 – 87, 91, 105, 108, 110, 129 – 131, 136, 138, 142, 144, 152 – 153, 159 – 160, 171, 205, 208,

213, 215, 218 – 219, 221 – 222, 224, 236, 244, and 290 on the grounds that they are (or contain)

Pursley’s own out-of-court statements and that the defendant is offering them to prove the truth of

the matters asserted in those statements. As such, these exhibits are (or contain) inadmissible

hearsay under Fed. R. Evid. 801. The government objects to Pursley’s attempt to make assertions

of fact to the jury without taking the witness stand and subjecting himself to cross-examination.

       The government also objects to defense exhibits 6 – 7, 9, 12 – 13, 15, 37, 43, 55, 60, 63 –

64, 67, 97 – 98, 101, 112 – 115, 136 – 137, 141, 143, 145 – 147, 150 – 151, 154 – 158, 164 – 165,

172, 179 – 180, 192, 195 – 196, 210, 214, 226 – 227, 239 – 240, 243, 249, and 288 on the grounds

that they are (or contain) out-of-court statements made by Shaun Mooney and other witnesses that


1
 The government previously filed redacted copies of defense exhibits 7 - 9, 12 - 13, 21 - 27, 36,
43, 49, 51, 53, 67 - 68, 75, 77, 80 - 83, 85 - 87, 110, 114, 115, 118 - 130, 135, 137- 151, 154 -
160, and 162 with the Court. See Dkts. 97-2, and 97-4 through 97-8. The United States will only
append to this notice copies of new exhibits not previously filed with the Court.
                                                   2
    Case 4:18-cr-00575 Document 158 Filed on 08/14/19 in TXSD Page 3 of 17



Pursley is offering for the truth of the matters asserted therein. These documents are inadmissible

hearsay under Fed. R. Evid. 801. Naturally, after Mooney and the other witnesses testify on direct

examination, Pursley can use these exhibits to impeach them if their testimony is inconsistent with

their prior out-of-court statements. However, even if Pursley impeaches one of the government’s

witnesses with a prior statement that is truly inconsistent with their testimony, that does not permit

the defendant to admit into evidence the document used to impeach that witness.

       Finally, the United States objects to defense exhibits 33 – 34, 36, 92, 96, 106 – 107, 125 –

128, 135, 139 – 140, 148 – 150, 152 – 155, 157, 162 – 163, 167, 171, 176 – 177, 209, 211, 220,

224 – 225, 228 – 238, 244, 246 – 248, 250, 272 – 275, and 286 – 289 on the grounds that these too

are (or contain) hearsay statements offered for the truth. Most of these documents are emails from

third parties that neither the United States nor Pursley will call to testify at trial. For example,

defense exhibit 229 is nearly 270 pages long and includes various records that are hearsay with

hearsay. The exhibit includes emails, checks, check ledgers, bank statements, promissory notes, a

statement of settlement, among other records. These exhibits must also be excluded under Fed. R.

Evid. 801(c).

       Many of Pursley’s exhibits are also irrelevant and will improperly confuse the jury.

       The United States objects to defense exhibits 7 – 9, 12, 21 – 27, 33 – 34, 37, 43, 49, 51, 53,

59, 67 – 68, 75, 77, 80 – 83, 85 – 87, 91, 96, 105 – 106, 108, 112, 114 – 115, 118 – 119, 121 –

124, 126 – 131, 135 – 140, 142 – 163, 166 – 167, 170 – 171, 175 – 178, 185, 189, 194, 206, 208,

210 – 212, 215, 224 – 227, 233 – 240, 243 – 244, 246 – 250, 268, 272 – 282, and 286 – 290 on the

grounds that they are irrelevant to the charges in the Indictment or Pursley’s anticipated defenses.

Even if some of these exhibits could pass the relatively low hurdle for relevancy under Fed. R.


                                                  3
    Case 4:18-cr-00575 Document 158 Filed on 08/14/19 in TXSD Page 4 of 17



Evid. 401, as explained below, the Court should still exclude many of them as their probative value

is substantially outweighed by a danger confusing the issues and misleading the jury.

       For example, Pursley seeks to admit copies of four tax refund checks he received – one of

them for more than $200,000 – for tax years 2014 through 2017. See Def. Exs. 21 – 23, 68. Pursley

is charged with conspiracy to defraud the United States, related to evading assessment of taxes for

2007 through 2010, and with evading the assessment of taxes for 2009 and 2010, and though he

continued to use various structures to hide his tax evasion in later years, the fact that Pursley

received more than $480,000 from the U.S. Treasury in subsequent years is only likely to confuse

the jury and result in a mini-trial regarding whether and why Pursley was entitled to those tax

refunds.

       Pursley has also marked a series of exhibits (Def. Exs. 7 – 9, 33 – 34, 37, 91, 105, 108, 114

– 115, 118 – 119, 121 – 124, 131, 165 – 167, 170, 175 – 177, 208, 210, 226 – 227, 237 – 240,

243, 246 – 249, and 275) that relate to the ongoing litigation between Pursley and Mooney2 even

though the Court expressly ruled at the November 19, 2019 pretrial conference that the parties

would not “try the contract case” during Pursley’s criminal trial. Dkt. 53, Tr. 65:21 – 66:9.

       Pursley also seeks to admit a series of emails relating to what appear to be unrelated land

development projects, none of which, to the government’s knowledge, were ever completed. See,

e.g., Def. Exs. 80 – 83, 85 – 87, 130, 137 – 138, 140, 142 –160, and 162. The defense has not

established the tie between these speculative, possible projects and Mooney or the relevant

corporations in this case, such Gulf States and Four Sevens. Because the evidence does not appear




2
 Pursley v. Mooney, Cause No. 2017-28294 (281st Judicial District, Court of Harris County,
Texas).
                                            4
     Case 4:18-cr-00575 Document 158 Filed on 08/14/19 in TXSD Page 5 of 17



to be probative of the alleged evasion scheme and is likely to devolve into a sideshow, it should

be not be admitted.

        Pursley’s Def. Ex. 106 is an email from Jack Townsend, an attorney who represented Shaun

Mooney in his offshore voluntary disclosure. Even if the defense could overcome the

government’s hearsay objection (the Court has already ruled that Mr. Townsend cannot testify at

trial), it is not at all clear why this exhibit is relevant. Similarly, Pursley intends to offer a picture

of himself with his family (Def. Ex. 24), which is both irrelevant and an improper attempt to evoke

an emotional response (i.e., sympathy) from the jury.

        Pursley has also marked a series of emails (Def. Exs. 166, 170, 175, 286 – 289) that are

salacious or otherwise improper under Fed. R. Evid. 403 and 404. These emails include

chauvinistic and off-color emails that Mooney received or responded to, and Pursley offers them

only for the purpose of embarrassing and impugning Mooney and biasing the jury against him.

        Finally, although Pursley objects to the government’s introduction of any evidence after

the 2010 tax returns were filed in September 2011, the defendant’s exhibit list contains evidence

from this same period. The parties have extensively briefed this issue, and the United States has

explained why its post-2010 evidence is relevant to the charges in the Indictment. Nonetheless, if

the Court excludes the government’s post-2010 evidence, then the defendant should likewise be

restricted from presenting evidence from the same period.




                                                    5
    Case 4:18-cr-00575 Document 158 Filed on 08/14/19 in TXSD Page 6 of 17



                                                       Respectfully submitted,

                                                       RICHARD E. ZUCKERMAN
                                                       PRINCIPAL DEPUTY ASSISTANT
                                                       ATTORNEY GENERAL



                                                       Sean Beaty
                                                       Grace Albinson
                                                       Jack Morgan
                                                       Trial Attorneys, Tax Division
                                                       U.S. Department of Justice
                                                       150 M Street, NE
                                                       Washington D.C. 20002
                                                       (202) 616-2717
                                                       Sean.P.Beaty@usdoj.gov



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I electronically filed the foregoing document with the Clerk of
the Court using CM/ECF, which will serve a copy of this document on all counsel of record.



                                                          Sean Beaty
                                                          Trial Attorney, Tax Division




                                             6
         Case 4:18-cr-00575 Document 158 Filed on 08/14/19 in TXSD Page 7 of 17



 Def.               Description                Authenticity           Objections to Admissibility
Ex. No.
   6    Gillis email to Coughtrey re new    No Objection         801(d)(1)(A) (statement must be
        matter (05-19-2009)                                      inconsistent), 805
   7    Shaun Mooney v. Charles Gillis      No Objection         801(d)(1)(A) (statement must be
        and Gillis, Paris, Henrich, PLLC                         inconsistent), 401, 403 (subject of
        (12-03-2014)                                             prior ruling)
   8    IRGP v. Mooney, Original            No Objection         801(d)(2)(A) (Pursley's own
        Petition (01-04-2013)                                    statement), 401, 403 (subject of prior
                                                                 ruling)
   9     IRGP Settlement Agreement and      No Objection         801(d)(1)(A) (statement must be
         Mutual Release (05-03-2013)                             inconsistent), 401, 403 (subject of
                                                                 prior ruling)
  12     Shaun Mooney business card         No Objection         401, 801(d)(1)(A) (statement must be
                                                                 inconsistent)
  13     Mooney Affidavit                   No Objection         801(d)(1)(A) (statement must be
                                                                 inconsistent), Unsigned
  15     Email from Mooney to Gillis (06-   No Objection         801(d)(1)(A) (statement must be
         30-2009)                                                inconsistent)
  20     2017 Check from Minns to U.S.      No Objection         106 (Incomplete)
         Treasury (02-23-2017)
  21     2014 IRS refund check              No Objection         401 (tax years not at issue), 403
  22     2015 IRS refund check              No Objection         401 (tax years not at issue), 403
  23     2016 IRS refund check              No Objection         401 (tax years not at issue), 403
  24     Picture of Pursley Family          No Objection         401, 403
  25     Ron Braver, CV                     No Objection         401, 403, 702
  26     Stephen Grace, CV                  No Objection         401, 403, 702
  27     Fred Gavin CV                      No Objection         401, 403, 702
  33     Letter from Hooper to Reynolds     No Objection         801(c), 401, 403 (subject of prior
         (01-19-2017)                                            ruling), 408
  34     Letter from Hooper to Minns (01-   No Objection         801(c), 401, 403 (subject of prior
         20-2017)                                                ruling)
  36     Lisa Jude Letter                   Custodian Required   801(c)
  37     Agreement for Sale of Limited      No Objection         801(d)(1)(A) (statement must be
         Partnership or Assets of                                inconsistent), 401, 403 (subject of
         Partnership (04-26-2010)                                prior ruling)
  43     Mooney Resume                      No Objection         801(d)(1)(A) (statement must be
                                                                 inconsistent), 401
  49     Email from Mellor to               No Objection         401, 403 (Philippines litigation)
         rrcsalazar@fnslaw.com.oh (06-
         27-2007)
  51     Email from Mooney to Nigel         No Objection         801(d)(2)(A) (Pursley's own
         Tebay (06-25-2007)                                      statement), 401, 403 (Philippines
                                                                 litigation)
                                                  7
        Case 4:18-cr-00575 Document 158 Filed on 08/14/19 in TXSD Page 8 of 17



 Def.             Description                   Authenticity           Objections to Admissibility
Ex. No.
  53    Email from Mooney to Pursley         No Objection         401, 403 (Philippines litigation)
        (07-06-2007)
  55    Tom Foster Interview Recording       Custodian Required   801(d)(1)(A) (statement must be
                                                                  inconsistent)
  59     Email from Pursley to Nelson        Custodian Required   801(d)(2)(A) (Pursley's own
         (12-21-2012)                                             statement), 401
  60     Email from Mooney to Pursley        No Objection         801(d)(1)(A) (statement must be
         (12-21-2012)                                             inconsistent)
  63     Email from Gillis to Slogar (01-    Objection (106,      106, 801(d)(1)(A) (statement must be
         24-2016)                            502)                 inconsistent), 502
  64     Email from Pursley to Gillis (07-   No Objection         801(d)(1)(A) (statement must be
         28-2009)                                                 inconsistent)
  67     Declaration of Susan English        No Objection         801(d)(1)(A) (statement must be
         [ECF 61] (11-26-2018)                                    inconsistent), 401, 403
  68     IRS Refund Check                    No Objection         401 (tax years not at issue), 403
  75     SA Caivano handwritten notes        No Objection         401, 608(b)
  77     Email from Mooney to Salazar        No Objection         401, 403 (Philippines litigation)
  80     Business Development                Custodian Required   801(d)(2)(A) (Pursley's own
         Agreement                                                statement), 401, 403
  81     Email from Sholem to Pursley        Custodian Required   801(d)(2)(A) (Pursley's own
         (05-06-2005)                                             statement), 401, 403
  82     Email from Schuman to Pursley       Custodian Required   801(d)(2)(A) (Pursley's own
         (09-09-2005)                                             statement), 401, 403
  83     Email from Schuman to Pursley       Custodian Required   801(d)(2)(A) (Pursley's own
         (03-13-2006)                                             statement), 401, 403
  85     Email from Pursley to Shuman        Custodian Required   801(d)(2)(A) (Pursley's own
         (09-05-2008)                                             statement), 401, 403
  86     Email from Pursley to Shuman        Custodian Required   801(d)(2)(A) (Pursley's own
         (10-23-2008)                                             statement), 401, 403
  87     Email from Pursley to Shuman        Custodian Required   801(d)(2)(A) (Pursley's own
         (11-07-2007)                                             statement), 401, 403
  91     Email from Bratcher to Pursley      No Objection         801(d)(2)(A) (Pursley's own
         (06-14-2013)                                             statement), 401, 403 (subject of prior
                                                                  ruling)
  92     Email from Richman to Pursley       No Objection         801(c)
         (10-21-2011)
  96     Stoneworth Financial Letter (01-    Custodian Required   801(c), 401
         17-2013)
  97     Email from Bratcher to Richman      No Objection         801(d)(1)(A) (statement must be
         (01-26-2013)                                             inconsistent)
  98     Email from Bratcher to Richman      No Objection         801(d)(1)(A) (statement must be
         (01-24-2013)                                             inconsistent)
                                                   8
        Case 4:18-cr-00575 Document 158 Filed on 08/14/19 in TXSD Page 9 of 17



 Def.              Description                  Authenticity           Objections to Admissibility
Ex. No.
 100    APHC Director’s Declaration          Objection (106 -     106 (Incomplete)
        (unknown)                            Incomplete)
 101    Emails from Bratcher to Richman      No Objection         801(d)(1)(A) (statement must be
        and Salinas (01-26-2013)                                  inconsistent) (Dup. of DX 97)
 105    Emails from Bratcher to Richman      No Objection         801(d)(2)(A) (Pursley's own
        and Salinas (10-16-2013)                                  statement), 401, 403 (subject of prior
                                                                  ruling)
 106     Townsend email to Listserv (05-   Custodian Required     801(c), 401, 403 (subject of prior
         04-2018)                                                 ruling)
 107     Humphries email to Pursley Steve Objection (106 –        801(c)
         and Tracy (04-20-2012)            Incomplete),
                                           Custodian Required
 108     Bratcher email to Pursley (04-23- No Objection           801(d)(2)(A) (Pursley's own
         2013)                                                    statement), 401, 403 (subject of prior
                                                                  ruling), 106
 110     Email Pursley to Salinas (07-19-    Custodian Required   801(d)(2)(A) (Pursley's own
         2011)                                                    statement)
 112     July 2009 Draft Gillis Memo to      No Objection         801(d)(1)(A) (statement must be
         Pursley re Opinion on Qualified                          inconsistent), 401
         Dividend (07-12-2009)
 113     Mooney v Gillis Original Petition   No Objection         801(d)(1)(A) (statement must be
         (12-03-2014)                                             inconsistent), 401, 403 (subject of
                                                                  prior ruling)
 114     Plaintiff’s Notice of Non-Suit      No Objection         801(d)(1)(A) (statement must be
         (02-27-2015)                                             inconsistent), 401, 403 (subject of
                                                                  prior ruling)
 115     Mooney’s Response to                No Objection         801(d)(1)(A) (statement must be
         Defendant’s Request for                                  inconsistent), 401, 403 (subject of
         Disclosure (01-19-2015)                                  prior ruling)
 118     Promissory Note between Arosa       No Objection         401, 403 (subject of prior ruling)
         & IRGP (07-01-2010)
 119     Promissory Note between             No Objection         401, 403 (subject of prior ruling)
         Recruitment Partners & Four
         Sevens Investment Corp (01-15-
         2011)
 120     Promissory Note between Pursley     No Objection         No Objection
         Interest LLC & Four Sevens          (Subject to
         Investment Corp (06-07-2010)        Verification by
                                             Witness)




                                                   9
        Case 4:18-cr-00575 Document 158 Filed on 08/14/19 in TXSD Page 10 of 17



 Def.              Description                 Authenticity           Objections to Admissibility
Ex. No.
 121    Promissory Note between             No Objection         401, 403 (subject of prior ruling)
        Recruitment Partners LP and Four    (Subject to
        Sevens Investment Corp (01-13-      Verification by
        2010)                               Witness)
 122    Promissory Note between             No Objection         401, 403 (subject of prior ruling)
        Recruitment Partners, LP and        (Subject to
        Four Sevens Investment Corp         Verification by
        (11-19-2009)                        Witness)
 123    Promissory Note Recruitment         No Objection         401, 403 (subject of prior ruling)
        Partners & Four Sevens (11-19-
        2009)
 124    Promissory Note Recruitment         No Objection         401, 403 (subject of prior ruling)
        Partners & Four Sevens
        Investment (08-31-2011)
 125    Email from Colleen Prince Steve     Custodian Required   801(c)
        Pursley (07-11-2016)
 126    Rental Property Dashboard           Custodian Required   801(c), 401, 403
 127    2014 Vacasa Tax Docs Attached       Custodian Required   801(c), 401, 403
 128    Email from Dana Macik to            Custodian Required   801(c), 401, 403
        Pursley (07-21-2017)
 129    Welcome Package                     Custodian Required   801(d)(2)(A) (Pursley's own
                                                                 statement), 401, 403
 130     Four Sevens Profit Scenario        Custodian Required   801(d)(2)(A) (Pursley's own
                                                                 statement), 401, 403
 131     Email from Pursley to Agee,        Custodian Required   801(d)(2)(A) (Pursley's own
         Betzer and Harris (12-21-2012)                          statement), 401, 403 (subject of prior
                                                                 ruling)
 135     Jack Townsend Blog                 No Objection         801(c), 401, 403 (subject of prior
                                                                 ruling)
 136     Ruling Submission Request          Custodian Required   801(d)(1)(A), 801(d)(2)(A) (Pursley's
         submitted by Cantrell & Cantrell                        own statement), 401, 403 (subject of
         (03/14)                                                 prior ruling, and contains court Orders
                                                                 (pg. 16), the parties' settlement
                                                                 agreement (pg. 122), letter ruling
                                                                 request to IRS, legal analysis, etc.)
 137     Email from Mooney to Pursley       No Objection         801(d)(1)(A) (statement must be
         (09-14-2011)                       (Subject to          inconsistent), 401, 403
                                            Verification by
                                            Witness)




                                                 10
        Case 4:18-cr-00575 Document 158 Filed on 08/14/19 in TXSD Page 11 of 17



 Def.             Description             Authenticity          Objections to Admissibility
Ex. No.
 138    Email from Mooney to Pursley   No Objection         801(d)(2)(A) (Pursley's own
        (08-26-2011)                   (Subject to          statement), 401, 403
                                       Verification by
                                       Witness)
 139    Email from Clint Brown to      No Objection         801(c), 401, 403
        Pursley (05-26-2011)           (Subject to
                                       Verification by
                                       Witness)
 140    Email from David Johnson to    Custodian Required   801(c), 401, 403
        Pursley (05-20-2011)
 141    Email from Mooney to Pursley   No Objection         801(d)(1)(A) (statement must be
        (01-20-2009)                   (Subject to          inconsistent)
                                       Verification by
                                       Witness)
 142    Email from Pursley to Mooney   No Objection         801(d)(2)(A) (Pursley's own
        (12-01-2008)                   (Subject to          statement), 401, 403
                                       Verification by
                                       Witness)
 143    Email from Mooney to Pursley   No Objection         801(d)(1)(A) (must be inconsistent)
        (11-14-2008)                   (Subject to          and (2)(A) (Pursley's own statement),
                                       Verification by      401, 403
                                       Witness)
 144    Email from Pursley to Mooney   No Objection         801(d)(2)(A) (Pursley's own
        (11-05-2008)                   (Subject to          statement), 401, 403
                                       Verification by
                                       Witness)
 145    Email from Mooney to Pursley   No Objection         801(d)(1)(A) (must be inconsistent)
        (09-04-2008)                   (Subject to          and (2)(A) (Pursley's own statement),
                                       Verification by      401, 403
                                       Witness)
 146    Email from Mooney to Pursley   No Objection         801(d)(1)(A) (statement must be
        (09-01-2008)                   (Subject to          inconsistent), 401, 403
                                       Verification by
                                       Witness)
 147    Email from Pursley to Mooney   No Objection         801(d)(1)(A) (must be inconsistent)
        (07-07-2008)                   (Subject to          and (2)(A) (Pursley's own statement),
                                       Verification by      401, 403
                                       Witness)
 148    Email from Mooney to Pursley   No Objection         801(c), 805, 401, 403
        (06-27-2008)                   (Subject to
                                       Verification by
                                       Witness)

                                            11
       Case 4:18-cr-00575 Document 158 Filed on 08/14/19 in TXSD Page 12 of 17



 Def.             Description                 Authenticity           Objections to Admissibility
Ex. No.
 149    Email from Boone to Mooney         No Objection         801(c), 401, 403
        (02-20-2008)                       (Subject to
                                           Verification by
                                           Witness)
 150    Email from Mooney to Boone         No Objection         801(c), 801(d)(1)(A) (statement must
        (02-03-2008)                       (Subject to          be inconsistent), 401, 403
                                           Verification by
                                           Witness)
 151    Email from Mooney to Pursley       No Objection         801(d)(1)(A) (statement must be
        (01-24-2008)                       (Subject to          inconsistent), 401, 403
                                           Verification by
                                           Witness)
 152    Schrader Westchester Real Estate   Custodian Required   801(c), 801(d)(2)(A) (Pursley's own
        File                                                    statement), 401, 403
 153    Jim Miceli real estate file        Custodian Required   801(c), 801(d)(2)(A) (Pursley's own
                                                                statement), 401, 403
 154    Email from Mooney to Boone         No Objection         801(c), 801(d)(1)(A) (must be
        and Pursley (01-02-2008)           (Subject to          inconsistent), and (2)(A) (Pursley's
                                           Verification by      own statement), 401, 403
                                           Witness)
 155    Email from Mooney to Boone         No Objection         801(c), 801(d)(1)(A) (must be
        and Pursley (12-18-2007)           (Subject to          inconsistent), and (2)(A) (Pursley's
                                           Verification by      own statement), 401, 403
                                           Witness)
 156    Email from Mooney to Pursley       No Objection         801(d)(1)(A) (statement must be
        (12-14-2007)                       (Subject to          inconsistent), 401, 403
                                           Verification by
                                           Witness)
 157    Email from Mooney to Boone         No Objection         801(c), 801(d)(1)(A) (statement must
        and Pursley (12-04-2007)           (Subject to          be inconsistent), 401, 403
                                           Verification by
                                           Witness)
 158    Email from Mooney to Pursley       No Objection         801(d)(1)(A) (must be inconsistent)
        (11-29-2007)                       (Subject to          and (2)(A) (Pursley's own statement),
                                           Verification by      401, 403
                                           Witness)
 159    Strategic Negotiation Planning     Custodian Required   801(d)(2)(A) (Pursley's own
        for Acquisition                                         statement), 401, 403
 160    Agreement Gulf States and The      Custodian Required   801(d)(2)(A) (Pursley's own
        Westchester Group Inc.                                  statement), 401, 403



                                                12
        Case 4:18-cr-00575 Document 158 Filed on 08/14/19 in TXSD Page 13 of 17



 Def.             Description                  Authenticity           Objections to Admissibility
Ex. No.
 162    Email from Kevin Weldon to          No Objection         801(c), 401, 403
        Mooney (10-25-2007)                 (Subject to
                                            Verification by
                                            Witness)
 163    The Offshore Money Manual           Objection (1002),    801(c), 401, 403, 1002
                                            Custodian Required
 164    Addendum to Agreement for Sale      No Objection         801(d)(1)(A) (statement must be
        of Limited Partnership or Assets                         inconsistent)
        (04-14-2010)
 165    Amendment and Revision to           No Objection         801(d)(1)(A) (statement must be
        RPLP Limited Partnership                                 inconsistent)
        Agreement (06-30-2009)
 166    Email from Shetter to Mooney        Custodian Required   401, 403 (salacious, subject of prior
        (04-01-2007)                                             ruling), 404(a)-(b)
 167    Cantrell letter to Hooper (01-20-   Custodian Required   801(c), 401, 403 (subject of prior
        2014)                                                    ruling)
 170    Email from Shetter to Mooney        Custodian Required   401, 403 (subject of prior ruling),
        (04-25-2006)                                             404(a)-(b)
 171    Email from Shuman to Pursley        Custodian Required   801(c), 801(d)(2)(A) (Pursley's own
        (10-03-2005)                                             statement), 401
 172    Southeastern Shipping Company       No Objection         801(d)(1)(A) (statement must be
        Limited Summarized Profit and                            inconsistent)
        Loss Account for the YE 30 June
        2010 (06-30-2010)
 175    Email from Shetter to Mooney        Custodian Required   401, 403 (subject of prior ruling),
        (02-26-2006)                                             404(a)-(b)
 176    Cantrell letter to Hooper (10-01-   Custodian Required   801(c), 401, 403 (subject of prior
        2013)                                                    ruling)
 177    Hooper letter to Nelson (01-03-     No Objection         801(c), 401, 403 (subject of prior
        2014)                                                    ruling)
 178    Letter from IRS (12-24-2018)        No Objection         401, 403
 179    Email from Gillis to Mooney (01-    No Objection         801(d)(1)(A) (statement must be
        21-2010)                                                 inconsistent)
 180    Email from Mooney to Parkhill       No Objection         801(d)(1)(A) (statement must be
        (08-26-2010)                                             inconsistent)
 189    Email from Markley to Hodson        No Objection         401, 403
        (09-07-2010)
 192    Email from Mooney to Gillis (02-    No Objection         801(d)(1)(A) (statement must be
        10-2010)                                                 inconsistent)
 194    Email from Mooney to Gillis (03-    No Objection         401, 403
        04-2010)


                                                 13
        Case 4:18-cr-00575 Document 158 Filed on 08/14/19 in TXSD Page 14 of 17



 Def.             Description                   Authenticity           Objections to Admissibility
Ex. No.
 195    Email from Mooney to Gillis (03-     No Objection         801(d)(1)(A) (statement must be
        05-2010)                                                  inconsistent)
 196    Email from Mooney to Gillis (06-     No Objection         801(d)(1)(A) (statement must be
        16-2010)                                                  inconsistent)
 205    Email from Mooney to Gillis (07-     No Objection         801(d)(2)(A) (Pursley's own
        16-2009)                                                  statement)
 206    Email from Pursley to Mooney         No Objection         401, 403
        (09-30-2008)                         (Subject to
                                             Verification by
                                             Witness)
 208     Email from Pursley to Agee,         Custodian Required   801(d)(2)(A) (Pursley's own
         Betzer and Harris (06-30-2009)                           statement), 401, 403 (subject of prior
                                                                  ruling)
 209     Email from Richman to Bratcher      No Objection         801(c)
         (10-21-2011)
 210     Email from Richman to Mooney        No Objection         801(d)(1)(A) (statement must be
         (12-19-2012)                                             inconsistent), 401, 403 (subject of
                                                                  prior ruling)
 211     Email from Richman to Pursley       No Objection         801(c), 401, 403
         (10-25-2011)
 212     England Letter to Pursley (02-24-   No Objection         401, 403
         2016)
 213     Statement Regarding Related         No Objection         801(d)(2)(A) (Pursley's own
         Party Advances                                           statement)
 214     Email from Bratcher to Richman      No Objection         801(d)(1)(A) (statement must be
         (01-25-2013)                                             inconsistent)
 215     Email from Richman to Salinas       Custodian Required   801(d)(2)(A) (Pursley's own
         (01-10-2013)                                             statement), 401, 403 (subject of prior
                                                                  ruling)
 218     Email from Pursley to Salinas       No Objection         801(d)(2)(A) (Pursley's own
         (03-02-2011)                                             statement)
 219     Email from Pursley to Bratcher      No Objection         801(d)(2)(A) (Pursley's own
         (02-01-2010)                                             statement)
 220     Richman Memorandum to               Custodian Required   801(c)
         Pursley (05-30-2012)
 221     Check to Infinisource (08-27-       No Objection         801(d)(2)(A) (Pursley's own
         2015)                                                    statement)
 222     Check to Infinisource (11-04-       No Objection         801(d)(2)(A) (Pursley's own
         2015)                                                    statement)
 224     Pursley email to Shuman (05-09-     Custodian Required   801(c), 801(d)(2)(A) (Pursley's own
         2011)                                                    statement), 401


                                                  14
        Case 4:18-cr-00575 Document 158 Filed on 08/14/19 in TXSD Page 15 of 17



 Def.              Description                  Authenticity           Objections to Admissibility
Ex. No.
 225    Sandy Creek Ranch – Valuation        Custodian Required   801(c), 401
        Summary
 226    Mooney v Pursley (Harris             No Objection         801(d)(1)(A) (statement must be
        County, 2014-44623) Plaintiff’s                           inconsistent), 401, 403 (subject of
        Original Petition and Request for                         prior ruling)
        Disclosure (08-24-2014)
 227    Pursley v Mooney v RPLP and          No Objection         801(d)(1)(A) (statement must be
        IRC (Harris County, 2017-                                 inconsistent), 401, 403 (subject of
        282294) Plaintiff’s Sixth                                 prior ruling)
        Amended Original Petition (12-
        28-2018)
 228    Salinas email to Pursley attaching   Custodian Required   801(c)
        general ledgers (07-29-2011)
 229    Salinas email to Pursley attaching   Custodian Required   801(c)
        Bookkeeping (10-04-2011)
 230    Salinas email to Pursley (03-20-     Custodian Required   801(c)
        2010)
 231    Salinas email to Pursley (03-22-     Custodian Required   801(c)
        2010)
 232    Salinas email to Pursley (03-11-     Custodian Required   801(c)
        2011)
 233    Pursley email to England (03-02-     Custodian Required   801(c)
        2015)
 234    Pacheco email to Pursley (05-12-     Custodian Required   801(c), 401
        2015)
 235    Christmann email to Pursley (07-     No Objection         801(c), 401
        09-2015)
 236    Pursley email to Christmann (10-     No Objection         801(c), 801(d)(2)(A) (Pursley's own
        01-2015)                                                  statement), 401
 237    Nguyen email to Pursley (02-11-      Custodian Required   801(c), 401, 403 (subject of prior
        2013)                                                     ruling)
 238    Vinarco, IRC, RPLP and               Custodian Required   801(c), 401, 403 (subject of prior
        Westoceanic Contribution and                              ruling)
        Purchase Agreement (09-01-
        2012)
 239    Mooney Fraud Risk Inquiries          No Objection         801(d)(1)(A) (statement must be
        Form (12-31-2012)                                         inconsistent), 401, 403 (subject of
                                                                  prior ruling)
 240     Mooney Fraud Risk Inquiries         No Objection         801(d)(1)(A) (statement must be
         Form (12-31-2010)                                        inconsistent), 401, 403 (subject of
                                                                  prior ruling)


                                                  15
        Case 4:18-cr-00575 Document 158 Filed on 08/14/19 in TXSD Page 16 of 17



 Def.            Description                   Authenticity           Objections to Admissibility
Ex. No.
 243    Mooney v. Gillis (Harris County,    No Objection         801(d)(1)(A) (statement must be
        2014-70310) Order (02-27-2015)                           inconsistent), 401, 403 (subject of
                                                                 prior ruling)
 244     Pacheco email to Pursley (02-05-   No Objection         801(c), 801(d)(2)(A) (Pursley’s own
         2015)                                                   statement), 401, 403
 246     RPLP Audited Financial             No Objection         801(c), 401, 403 (subject of prior
         Statements (12-31-2010)                                 ruling)
 247     RPLP Audited Financial             No Objection         801(c), 401, 403 (subject of prior
         Statements (12-31-2011)                                 ruling)
 248     RPLP Audited Financial             No Objection         801(c), 401, 403 (subject of prior
         Statements (12-31-2012)                                 ruling)
 249     Mooney Fraud Risk Inquiries        No Objection         801(d)(1)(A) (statement must be
         Form (12-31-2012)                                       inconsistent), 805, 401, 403 (subject
                                                                 of prior ruling)
 250     Stoneworth Financial, LLC letter   No Objection         801(c), 401, 403 (subject of prior
         to Pursley (12-01-2011)                                 ruling)
 268     SES Fax to IOMA / Mellor (08-      No Objection         401, 403 (Philippines litigation)
         29-2007)
 272     Webb email to Pursley (08-25-      Objection (106 -     801(c), 401
         2010)                              Incomplete),
                                            Custodian Required
 273     Mercer email to Pursley (12-01-    Objection (106 -     106, 801(c), 401
         2010)                              Incomplete),
                                            Custodian Required
 274     Buschholtz email to Pursley (09-   Objection (106 -     106, 801(c), 401
         11-2013)                           Incomplete),
                                            Custodian Required
 275     IRC Marketing Document             Custodian Required   801(c), 401, 403 (subject of prior
                                                                 ruling)
 276     Steve Mooney Travel History        No Objection         401, 403
         Excel
 277     Steve Mooney TECS 5pp.             No Objection         401, 403
 278     Steve Mooney Travel History        No Objection         401, 403
         2pp.
 279     Steve Mooney Travel Documents      No Objection         401, 403
         List
 280     David Melnick Travel History       No Objection         401, 403
         Excel
 281     David Melnick TECS i94 Result      No Objection         401, 403
         List 2pp.
 282     David Melnick TECS 34pp.           No Objection         401, 403


                                                 16
        Case 4:18-cr-00575 Document 158 Filed on 08/14/19 in TXSD Page 17 of 17



 Def.             Description                  Authenticity           Objections to Admissibility
Ex. No.
 286    Shetter email to Mooney, et al.     Custodian Required   801(c), 401, 403 (salacious),, 404(a)-
        (03-03-2010)                                             (b)
 287    Shetter email to Mooney, et al.     Custodian Required   801(c), 401, 403 (salacious), 404(a)-
        (03-10-2010)                                             (b)
 288    Mooney email to Shetter, Steve      Custodian Required   801(c),801(d)(1)(a), 401, 403
        Mooney, et al. (03-06-2011)                              (salacious), 404(a)-(b)
 289    Stephen Mooney email to Shaun       Custodian Required   801(c), 401, 403 (salacious) , 404(a)-
        Mooney (02-05-2008)                                      (b)
 290    Pursley email to Bratcher (08-17-   No Objection         801(d)(2)(A) (Pursley's own
        2010)                               (Subject to          statement), 401
                                            Verification by
                                            Witness)




                                                 17
